DETAILED ACTION
This action is responsive to Applicant’s Response to Restriction dated 7/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Election/Restrictions
Applicant’s election without traverse of Species A (embodiment as shown in Fig. 1) in the reply filed on 7/19/2022 is acknowledged. Applicant asserts claims 1-8 and 12-20 read on Species A, and the Examiner agrees.
Applicant has withdrawn claims 9-11 in the reply filed 7/19/2022, thus no further action is required by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “a shape similar to a conical shape” is considered to be indefinite claim language. Particularly, the word “similar” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "similar"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
 In the interest of compact and expedited prosecution, the Examiner interprets the limitation as reading “has a substantially frustoconical shape 

Regarding claim 13, the word “about” (used twice) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact and expedited prosecution, the Examiner interprets the claim without the words “about”.

Regarding claim 14, the word “about” (used twice) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact and expedited prosecution, the Examiner interprets the claim without the words “about”.

Regarding claim 15, the word “about” (used five times) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact and expedited prosecution, the Examiner interprets the claim without the words “about”.

Regarding claims 16-18, the claims are rejected at least based upon their dependencies to claim 13, whose defects they inherit.

Regarding claim 19, the word “about” (used twice) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact and expedited prosecution, the Examiner interprets the claim without the words “about”.

Examiner’s note: for clarity of the record, and in accordance with MPEP 2173.05(b), the Examiner has carefully considered the entire disclosure and the prior art to determine whether or not the term “about” is definite, or if one of ordinary skill in the art would be apprised of the scope of the invention in the absence of an explicit definition by the Applicant. The following is intended to inform the Applicant of the Examiner’s reasoning behind making the rejections above.
The disclosure as a whole does not appear to provide a concrete explanation of how to determine the bounds of the word “about”, so the Examiner has carefully considered each usage of the word “about” in the Specification as filed. Paragraph [0034] of the instant publication ‘300 describes many ranges of acceptable temperatures, while [0036] and [0038] describe pressures. In each of these paragraphs, the difference between the beginning points of the ranges are different enough from the difference between the ending points of the ranges, thus one of ordinary skill in the art would not be able to determine from these paragraphs what a reasonable interpretation would be for the word “about”.
Additionally, the Examiner notes that one of ordinary skill in the art would likely have several different ways to interpret the word “about”. One such method could be +/- 5% or 10% from each value to define the scope of “about”. Another method would be to apply a scalar quantity: within a few ºC or within 0.1 atm. With such variability, the Examiner asserts that one of ordinary skill in the art could attempt to assign an arbitrary mathematical meaning to the word “about”, but would differ greatly from person to person such that the true scope of the word “about” is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. 2018/0347045) in view of Lubomirsky (US Pub. 2014/0227881), with Fujimura (US Patent 4,512,868) as an evidentiary reference.
Regarding claim 1, Olsen teaches a substrate processing apparatus ([0030] and Fig. 1A, process system #100), comprising: a reaction chamber ([0030] and Fig. 1A, process chamber #102) including an inlet through which a reaction gas is supplied ([0030] and Fig. 1A, the opening accommodating connector #106 to flow process gas/radicals), and an outlet through which residue gas is exhausted ([0034] and Fig. 1A, pumping structure #133; [0038]: connected to one or more vacuum sources); an ionizer ([0034] and Fig. 1A, remote plasma source #104) located at a front end of the inlet (see Fig. 1A, right end of connector #106) and configured to ionize the reaction gas supplied through the inlet ([0030]: creates radicals, where plasma naturally comprises ionized species); and a heater ([0032] and Fig. 1A, lamp assembly #132) configured to heat the reaction chamber ([0032]: thermal energy produced by lamps reaches the process chamber).

Olsen does not teach a plurality of ionizers, wherein the plurality of ionizers comprise: a first ionizer configured to ionize the reaction gas positively; and a second ionizer configured to ionize the reaction gas negatively.
However, Lubomirsky teaches a plurality of ionizers (Lubomirsky – [0064] and Fig. 5, first and second remote plasma systems #501a-b), wherein the plurality of ionizers comprise: a first ionizer configured to ionize the reaction gas positively (Lubomirsky – [0064] and Fig. 5, first remote plasma systems #501a); and a second ionizer configured to ionize the reaction gas negatively (Lubomirsky – [0064] and Fig. 5, first remote plasma systems #501b).
Olsen and Lubomirsky both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Olsen apparatus with the dual remote plasma sources of Lubomirsky in order to allow for differing amounts of individual precursor gases to be used (Lubomirsky – [0074]) and to allow for process flexibility over RPS power utilization and efficiency (Lubomirsky – [0075]).

To clarify the record, the claim limitations “through which a reaction gas is supplied”, “through which a residue gas is exhausted”, configured to ionize the reaction gas supplied through the inlet”, “configured to heat the reaction chamber”, “configured to ionize the reaction gas positively”, and “configured to ionize the reaction gas negatively” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The capabilities of the modified Olsen apparatus to perform the majority of the intended uses have been set forth above. The remaining limitations are addressed below.
While modified Olsen does not explicitly teach wherein the first and second ionizers are configured to positively and negatively (respectively) ionize the reaction gas, the Examiner asserts that it is an inherent feature of plasmas to comprise positive and negative ions, as well as free radicals. As such, both ionizers as taught by modified Olsen would be capable of both positively and negatively ionizing a reaction gas.
In support of this assertion, the Examiner notes that Fujimura teaches wherein a plasma comprises positive ions, negative ions, and free radicals (Fujimura – C1, L35-37).


Regarding claim 2, Olsen does not teach wherein the first ionizer and the second ionizer are connected to the inlet of the reaction chamber in parallel.
However, Lubomirsky teaches wherein the first ionizer and the second ionizer are connected to the inlet of the reaction chamber in parallel (Lubomirsky – Fig. 5, RPS #501a and b connected to top/inlet side of the chamber in parallel, not series).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Olsen apparatus with the dual remote plasma sources of Lubomirsky in order to allow for differing amounts of individual precursor gases to be used (Lubomirsky – [0074]) and to allow for process flexibility over RPS power utilization and efficiency (Lubomirsky – [0075]).

Regarding claim 4, Olsen teaches wherein the first ionizer comprises an inlet portion ([0031] and Fig. 1A, inlet #112 with adjacent plate having a passage therethrough), a discharge portion ([0031] and Fig. 1A, body #108 forming the plasma therein), and an outlet portion ([0031] and Fig. 1A, connector #106 with a passage therein, see Fig. 5 where the liner assembly #156 is part of the connecting structure with #106), and wherein, along a direction of gas flow, a length of the outlet portion is greater than a length of the inlet portion (Fig. 1A, inlet side path appears to be shown as shorter than the outlet side path; additionally, the Examiner notes the claim is not so limited to “the entire length” of each portion, merely “a length” of each portion, which can be met by a smaller portion of the entire length).

Olsen does not teach a first ionizer and a second ionizer.
However, Lubomirsky teaches a first ionizer and a second ionizer (Lubomirsky – [0064] and Fig. 5, first and second remote plasma systems #501a-b).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Olsen apparatus with the dual remote plasma sources of Lubomirsky in order to allow for differing amounts of individual precursor gases to be used (Lubomirsky – [0074]) and to allow for process flexibility over RPS power utilization and efficiency (Lubomirsky – [0075]).

Regarding claim 5, Olsen teaches wherein an inner wall of the outlet portion has a shape similar to a conical shape (Olsen – [0044] and Fig. 5, nozzle #520 is part of liner assembly #156, and has a frustoconical shape), and wherein an inner diameter of the outlet portion decreases in a direction away from the discharge portion (Olsen – Fig. 5, diameter decreases away from the left/discharge side).

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. 2018/0347045) and Lubomirsky (US Pub. 2014/0227881) with Fujimura (US Patent 4,512,868), as applied to claims 1-2 and 4-5 above, and further in view of Masuda (JPH-08112549A, using the attached machine translation).
The limitations of claims 1-2 and 4-5 are set forth above.
Regarding claim 3, modified Olsen does not teach wherein at least one of the first ionizer and the second ionizer is configured to ionize the reaction gas responsive to corona discharge.
However, Masuda teaches teach wherein an ionizer is configured to ionize a reaction gas responsive to corona discharge (Masuda – [0026]: unit comprises carbon fibers for a discharge portion of a corona discharge electrode, with applied DC voltage, and a gas is passed through the discharge to charge the constituents of the gas).
Modified Olsen and Masuda both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the remote plasma systems of modified Olsen to comprise the ionizers of Masuda in order to generate a strong discharge at a lower voltage (Masuda – [0012], [0130]) and to decrease degradation of the electrode over time (Masuda – [0010]).

Regarding claim 6, modified Olsen does not teach wherein the discharge portion comprises an electrode support, and wherein a respective discharge electrode extends through the electrode support and into an internal space of each of the first ionizer and the second ionizer.
However, Masuda teaches wherein a discharge portion (Masuda – [0046] and Figs. 1-2, electrode system #1) comprises an electrode support (Masuda – [0049] and Figs. 4b, electrode #2 comprises two twisted wires #14d-e), and wherein a respective discharge electrode extends through the electrode support (Masuda – [0049] and Fig. 4b, carbon fibers #15 sandwiched by wires )and into an internal space of each of the ionizer (Masuda – [0049] and see as generally shown in Figs. 1-2).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the remote plasma systems of modified Olsen to comprise the ionizers of Masuda in order to generate a strong discharge at a lower voltage (Masuda – [0012], [0130]) and to decrease degradation of the electrode over time (Masuda – [0010]).

Regarding claim 7, modified Olsen does not teach wherein the discharge electrode comprises a bundle of carbon fibers, and wherein respective terminal ends of the carbon fibers in the bundle of carbon fibers are randomly spaced apart from each other within the internal space.
However, Masuda teaches wherein the discharge electrode comprises a bundle of carbon fibers (Masuda – [0049] and Fig. 4b, bundles of carbon fibers #15 embedded in wires #14d-e), and wherein respective terminal ends of the carbon fibers in the bundle of carbon fibers are randomly spaced apart from each other within the internal space (see Fig. 4b; additionally, the Examiner notes that the claim does not require that all of the fibers are randomly spaced- merely that respective terminal ends must be randomly spaced, where respective ends is not the same as “all respective ends”).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the remote plasma systems of modified Olsen to comprise the ionizers of Masuda in order to generate a strong discharge at a lower voltage (Masuda – [0012], [0130]) and to decrease degradation of the electrode over time (Masuda – [0010]).

Regarding claim 8, modified Olsen does not teach wherein the inlet portion and the outlet portion comprise electrical conductors and are grounded.
However, Masuda teaches wherein the inlet portion and the outlet portion comprise electrical conductors and are grounded (Masuda – [0051] and Fig. 2-3, bodies #22 and #23 are grounded together, thus are electrically conductive).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the remote plasma systems of modified Olsen to comprise the ionizers of Masuda in order to generate a strong discharge at a lower voltage (Masuda – [0012], [0130]) and to decrease degradation of the electrode over time (Masuda – [0010]).

Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. 2018/0347045) in view of Lubomirsky (US Pub. 2014/0227881) and Masuda (JPH-08112549A, using the attached machine translation), with Fujimura (US Patent 4,512,868) as an evidentiary reference.
Regarding claim 12, Olsen teaches a material layer deposition apparatus ([0030] and Fig. 1A, process system #100, [0037] discusses layer deposition), comprising: a deposition chamber ([0030] and Fig. 1A, process chamber #102) including an inlet through which a deposition gas is supplied ([0030] and Fig. 1A, the opening accommodating connector #106 to flow process gas/radicals) and an outlet through which residue gas is exhausted ([0034] and Fig. 1A, pumping structure #133; [0038]: connected to one or more vacuum sources), wherein the deposition chamber is configured to accommodate a substrate on which a material layer is to be formed ([0037] and Fig. 1, substrate #142 to receive an oxide layer); an ionizer ([0034] and Fig. 1A, remote plasma source #104) located at a front end of the inlet (see Fig. 1A, right end of connector #106) and configured to positively ionize the deposition gas supplied through the inlet ([0030]: creates radicals, where plasma naturally comprises ionized species).

Olsen does not teach a plurality of ionizers, wherein the plurality of ionizers comprise: a first ionizer configured to ionize the reaction gas positively; and a second ionizer configured to ionize the reaction gas negatively.
However, Lubomirsky teaches a plurality of ionizers (Lubomirsky – [0064] and Fig. 5, first and second remote plasma systems #501a-b), wherein the plurality of ionizers comprise: a first ionizer configured to ionize the reaction gas positively (Lubomirsky – [0064] and Fig. 5, first remote plasma systems #501a); and a second ionizer configured to ionize the reaction gas negatively (Lubomirsky – [0064] and Fig. 5, first remote plasma systems #501b).
Olsen and Lubomirsky both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Olsen apparatus with the dual remote plasma sources of Lubomirsky in order to allow for differing amounts of individual precursor gases to be used (Lubomirsky – [0074]) and to allow for process flexibility over RPS power utilization and efficiency (Lubomirsky – [0075]).

Modified Olsen does not teach a first power device configured to supply positive direct current power to the first ionizer; and a second power device configured to supply negative direct current power to the second ionizer.
However, Masuda teaches a power device configured to supply positive direct current power to an ionizer (Masuda – [0097] and Fig. 1, high voltage power supply for direct current corona discharge for unit as shown in Fig. 1, with the embodiment of Fig. 4b).
Modified Olsen and Masuda both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the remote plasma systems of modified Olsen to comprise the ionizers of Masuda in order to generate a strong discharge at a lower voltage (Masuda – [0012], [0130]) and to decrease degradation of the electrode over time (Masuda – [0010]).

Regarding claim 13, to clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Modified Olsen would be capable of operating at a temperature of about 0.5 to 1.5 atmospheres, since approximately 1 atm of pressure is “normal” room pressure, and the apparatus would necessarily be operable under such conditions.

Regarding claim 16, Olsen modified by Lubomirsky does not teach wherein each of the first ionizer and the second ionizer comprises at least two discharge electrodes, wherein each of the at least two discharge electrodes extend into a respective internal space of the first ionizer and the second ionizer.
However, Masuda teaches wherein an ionizer comprises at least two discharge electrodes (Masuda – Fig. 4, each bundle of carbon fibers #15 is one discharge electrode), wherein each of the at least two discharge electrodes extend into a respective internal space of the ionizer (Masuda – see as generally shown in Figs. 1-3).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the remote plasma systems of modified Olsen to comprise the ionizers of Masuda in order to generate a strong discharge at a lower voltage (Masuda – [0012], [0130]) and to decrease degradation of the electrode over time (Masuda – [0010]).

Regarding claims 17 and 18, to clarify the record, the entire claims are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Olsen apparatus would be capable of performing a layer deposition process using a silicon containing gas as listed, as Olsen explicitly describes the applicability of the disclosed invention to silicon integrated circuits (Olsen – [0003]).

The Examiner notes that claim 12 recites “the deposition chamber is configured to accommodate a substrate on which a material layer is to be formed” and claim 13 recites “when the material layer is formed”. In accordance, the Examiner interprets the substrate of claim 12 (and claims dependent thereon) as a structure worked upon by the apparatus, and not a structural feature of the apparatus itself. The Applicant has also not positively recited any gas source in claim 12 (and claims dependent thereon), thus the gas species as listed in the instant claim are not interpreted as a structural feature of the apparatus.
Additionally, the courts have held that a claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. 2018/0347045), Lubomirsky (US Pub. 2014/0227881), and Masuda (JPH-08112549A, using the attached machine translation), with Fujimura (US Patent 4,512,868, as applied to claims 12-13 and 16-18 above, with Washington (US Pub. 2009/0136652) as an evidentiary reference.
The limitations of claims 12-13 and 16-18 are set forth above.
Regarding claim 14, Olsen teaches a heater configured to heat the deposition chamber ([0032] and Fig. 1A, lamp assembly #132).

To clarify the record, the claim limitation “configured to heat the deposition chamber when the material layer is formed to an internal temperature of from about 480 0C to about 600 0C” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
	Modified Olsen does not explicitly teach wherein the heater of Olsen is capable of heating from about 480 0C to about 600 0C, but the Examiner cites Washington as teaching wherein lamps for a CVD apparatus are capable of maintaining temperatures of about 350 0C to 900 0C. See MPEP 2131.03(II) for discussion of overlapping ranges in the prior art. As such, the Examiner posits that modified Olsen would be capable of performing the intended use, as above.

Regarding claim 15, to clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
Modified Olsen does not explicitly teach wherein the heater of Olsen is capable of heating from about 500 0C to about 700 0C, but the Examiner cites Washington as teaching wherein lamps for a CVD apparatus are capable of maintaining temperatures of about 350 0C to 900 0C. See MPEP 2131.03(II) for discussion of overlapping ranges in the prior art. As such, the Examiner posits that modified Olsen would be capable of performing the intended use, as above.
Additionally, the Examiner notes that the instant disclosure does not teach any specific reason why the disclosed apparatus would be capable of operating at the claimed speeds. In accordance, the apparatus as claimed functionally does not require any additional structural features in order to perform the intended use. Thus modified Olsen would be capable of operating at such speeds since it comprises all the structural elements of the claimed apparatus.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US Pub. 2018/0347045) in view of Lubomirsky (US Pub. 2014/0227881) and Masuda (JPH-08112549A, using the attached machine translation).
Regarding claim 19, Olsen teaches a chemical vapor deposition apparatus ([0030] and Fig. 1A, process system #100; [0003]-[0004] detail layer deposition) comprising: a reaction chamber ([0030] and Fig. 1A, process chamber #102) comprising an inlet through which a deposition gas is supplied ([0030] and Fig. 1A, the opening accommodating connector #106 to flow process gas/radicals) and an outlet through which residue gas is exhausted ([0034] and Fig. 1A, pumping structure #133; [0038]: connected to one or more vacuum sources), wherein an internal pressure of the reaction chamber is maintained at an absolute pressure of from about 0.5 atmospheres to about 1.5 atmospheres; a heater ([0032] and Fig. 1A, lamp assembly #132) configured to heat the reaction chamber ([0032]: thermal energy produced by lamps reaches the process chamber); an ionizer ([0034] and Fig. 1A, remote plasma source #104) located at a front end of the inlet (see Fig. 1A, right end of connector #106) and configured to positively ionize the deposition gas supplied through the inlet ([0030]: creates radicals, where plasma naturally comprises ionized species); and a gas supply system configured to supply a precursor gas and a carrier gas to the ionizer ([0031] and Fig. 1A, one or more gas sources #118), wherein the ionizer comprises an inlet portion ([0031] and Fig. 1A, inlet #112 with adjacent plate having a passage therethrough) through which a supplied gas enters (see Fig. 1A, gas from #118 travels through #104 to #102), a discharge portion that performs discharge to ionize the supplied gas ([0031] and Fig. 1A, body #108 forming the plasma therein), and an outlet portion through which an ionized gas is exhausted ([0031] and Fig. 1A, connector #106 with a passage therein, see Fig. 5 where the liner assembly #156 is part of the connecting structure with #106), and wherein a length of the outlet portion along a direction of gas flow is greater than a length of the inlet portion along the direction of gas flow (Fig. 1A, inlet side path appears to be shown as shorter than the outlet side path; additionally, the Examiner notes the claim is not so limited to “the entire length” of each portion, merely “a length” of each portion, which can be met by a smaller portion of the entire length), and wherein an inner diameter of the outlet portion decreases in a direction away from the discharge portion (Olsen – Fig. 5, diameter decreases away from the left/discharge side).

Olsen does not teach a plurality of ionizers, wherein the plurality of ionizers comprise: a first ionizer configured to ionize the reaction gas positively; and a second ionizer configured to ionize the reaction gas negatively.
However, Lubomirsky teaches a plurality of ionizers (Lubomirsky – [0064] and Fig. 5, first and second remote plasma systems #501a-b), wherein the plurality of ionizers comprise: a first ionizer configured to ionize the reaction gas positively (Lubomirsky – [0064] and Fig. 5, first remote plasma systems #501a); and a second ionizer configured to ionize the reaction gas negatively (Lubomirsky – [0064] and Fig. 5, first remote plasma systems #501b).
Olsen and Lubomirsky both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Olsen apparatus with the dual remote plasma sources of Lubomirsky in order to allow for differing amounts of individual precursor gases to be used (Lubomirsky – [0074]) and to allow for process flexibility over RPS power utilization and efficiency (Lubomirsky – [0075]).

Modified Olsen does not teach a first power device configured to supply positive direct current power to the one or more first ionizers; a second power device configured to supply negative direct current power to the one or more second ionizers.
However, Masuda teaches a power device configured to supply positive direct current power to an ionizer (Masuda – [0097] and Fig. 1, high voltage power supply for direct current corona discharge for unit as shown in Fig. 1, with the embodiment of Fig. 4b).
Modified Olsen and Masuda both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the remote plasma systems of modified Olsen to comprise the ionizers of Masuda in order to generate a strong discharge at a lower voltage (Masuda – [0012], [0130]) and to decrease degradation of the electrode over time (Masuda – [0010]).

Regarding claim 20, Olsen does not teach wherein gas exhausted through the outlet portion of the one or more first ionizers enters the reaction chamber through a first inlet, and wherein gas exhausted through the outlet portion of the one or more second ionizers enters the deposition chamber through a second inlet.
However, Lubomirsky teaches a plurality of ionizers, wherein the plurality of ionizers comprise: a first ionizer configured to ionize the reaction gas positively (Lubomirsky – [0064] and Fig. 5, first remote plasma systems #501a); and a second ionizer configured to ionize the reaction gas negatively (Lubomirsky – [0064] and Fig. 5, first remote plasma systems #501b); wherein gas exhausted through the outlet portion of the one or more first ionizers enters the reaction chamber through a first inlet (Lubomirsky – [0064] and Fig. 5, first remote plasma system #501a enters the chamber through #505), and wherein gas exhausted through the outlet portion of the one or more second ionizers enters the deposition chamber through a second inlet (Lubomirsky – [0064] and Fig. 5, second remote plasma system #501b enters the chamber through #510).
Olsen and Lubomirsky both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Olsen apparatus with the dual remote plasma sources of Lubomirsky in order to allow for differing amounts of individual precursor gases to be used (Lubomirsky – [0074]) and to allow for process flexibility over RPS power utilization and efficiency (Lubomirsky – [0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii (US Patent 6,461,692) teaches a CVD apparatus with horizontal flow and an ionizer (Fig. 1). Miyano (US Patent 6,627,560) teaches a CVD apparatus with dual gas inlets and a heater (Fig. 1). Nakamura (US Pub. 2003/0184235) teaches using carbon nanotubes for a cathode electrode of a plasma apparatus (Fig. 2A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718